Citation Nr: 0731173	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1982 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
(Travel Board hearing).  A copy of the transcript of that 
hearing is of record.


FINDING OF FACT

The veteran does not have an employment handicap due to 
service-connected disability. 


CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, are not met.  
38 U.S.C.A. §§ 3100, 3101, 3102, 3106 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 21.1, 21.40, 21.51, 21.52 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist claimants in substantiating a 
claim for VA benefits at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159 (2006) is not required in this case because the 
notification procedures for Chapter 31 claims were not 
affected by this change in law.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) (notice not required in case 
involving a waiver request).  The Board finds that all 
relevant evidence necessary to decide the appeal was 
obtained, and that additional efforts to notify or assist the 
appellant in this case are not required. 

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment. 
38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

VA regulations provide that a person shall be entitled to a 
rehabilitation program under Chapter 31 if such person is a 
veteran who (a)(1) has a service-connected disability rated 
at 20 percent or more that was incurred or aggravated in 
service on or after September 16, 1940; (2) is hospitalized 
for a service-connected disability and has a disability that 
will likely be compensable at a rate of 20 percent or more; 
or (3) has a service-connected disability which is 
compensable, or is likely to be compensable at less than 20 
percent, if the individual filed an original application for 
Chapter 31 before November 1, 1990, and (b) is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102; 
38 C.F.R. § 21.40.

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors. 
38 C.F.R. § 21.51(c).  The law provides that an "employment 
handicap" does not exist when any one of the following 
conditions is present: (i) The veteran's employability is not 
impaired; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons within their control; (ii) the 
veteran's employability is impaired, but his or her service-
connected disability does not materially contribute to the 
impairment of employability; or 
(iii) the veteran has overcome the effects of the impairment 
of employability through employment in an occupation 
consistent with his or her pattern of abilities, aptitudes 
and interests, and is successfully maintaining such 
employment.  
38 C.F.R. § 21.51(f)(2).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1); therefore, its effects must be 
identifiable, measurable, or observable.  38 C.F.R. § 
21.51(c)(3). 

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain or 
retain employment are not impaired if he has a history of 
current, stable, continuous employment.  38 C.F.R. § 
21.51(e)(2), (3).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a); 38 
C.F.R. 
§ 21.52(a).  VA regulations define a "serious employment 
handicap" as a significant impairment of a veteran's ability 
to prepare for, obtain, or retain employment consistent with 
such veteran's abilities, aptitudes, and interests.  38 
C.F.R. 
§ 21.52(b). 

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits the United States Court of 
Appeals for Veterans Claims (Court) has noted that "the 
Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court further noted 
that such determinations are only set aside in cases found to 
be arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.

In this case, the pertinent evidence of record shows that 
service connection was established for chronic urticaria, 
which has been rated as 30 percent disabling from 1998.  The 
veteran reports itching and burning skin due to the 
urticaria, for which he takes medication that makes him 
drowsy.  

In April 2004, the veteran applied for VA vocational 
rehabilitation benefits to study business administration 
and/or finance, including real estate foreclosure training.  
The evidence shows that the veteran worked as a radio-
teletype machine operator in service.  After service, the 
veteran held various jobs from 1985 to 1995, when he began 
work as a processing clerk with the US Postal Service, and 
the veteran has continued this employment from 1995 to the 
present.  

The evidence also shows that the veteran alleges that he 
sustained a post-service on-the-job low back injury in 2001, 
with reinjury in 2003, for which he claimed workers' 
compensation.  The US Postal Service leave records reflect 
that the veteran was on workers' compensation from September 
2003 to February 2004, and that he took leave for his back 
injury; the leave records do not otherwise indicate that the 
veteran took leave for the urticaria.  The evidence shows 
that the veteran is limited in the ability to perform routine 
physical activities such as lifting, carrying, bending, and 
stooping due to the non-service-connected back injury.  Due 
to the back injury, the Postal Service put the veteran on 
half-time employment, then in April 2004 put him back on a 
full-time work schedule with light duty only.  Except for 
these limitations, the veteran has continued stable and 
current employment with the US Postal Service since 1995.  

In denying the veteran's claim in August 2004, the VA 
Vocational Rehabilitation and Employment Counselor found the 
veteran did not have an employment handicap.  The basis for 
the decision was evidence that the veteran had maintained 
employment as a processing clerk with the US Postal Service 
since 1995.  

A letter indicated to be from a post office customer service 
supervisor reflects that since 1999 the veteran has been 
missing a large number of days from work; the urticaria 
affected the veteran's job performance, including causing the 
veteran to leave work early many times; and the veteran was 
issued a letter of proposed removal for not passing (an 
unspecified) part of the training; and that the urticaria is 
affecting employment at the post office.  The supervisor 
appeared unaware of the veteran's job-related back injury or 
reinjury, and uninformed that the leave records he submitted 
reflect significant time lost due to the post-service job-
related back injuries, and not due to urticaria.  

The veteran submitted additional letters, including a March 
2006 letter from a postal supervisor that indicated that an 
unspecified "disability" periodically prevented the veteran 
from fulfilling his employment duties, and that the veteran 
had missed an unspecified number of days due to an 
unspecified disability.  This letter does not specifically 
note the veteran's urticaria, or indicate that urticaria was 
the disability that affected the veteran's employment with 
the US Postal Service.  The work-related evidence otherwise 
shows a disability of non-service-connected low back injuries 
in 2001 and 2003.  

Similarly, a March 2006 letter from Calvin Calhoun, M.D., 
reflects that an unspecified "medical condition" affected 
the veteran's job.  Dr. Calhoun speculated that, "if" the 
unspecified disability "flares up," it "may prevent" the 
veteran from attending work that day or cause him to leave 
work early.  

A  March 2006 letter from Robert Younger, M.D., reflects that 
the veteran had a long history of chronic idiopathic 
urticaria that required daily medications, and required 
sedating antihistamines during exacerbations that "may 
interfere with his ability to attend or perform in the 
workplace," and may require leave "at times."

A VA Family Medical Leave statement reflects that the veteran 
will require medical leave "from time to time" for "a few 
days," but this was not accurately predictable.  

At his personal hearing in March 2007, the veteran testified 
that he had flare-ups of his service-connected urticaria, 
which was affected by weather and heat; he took medication 
for this that acts as a sedative; he could not take the 
medication at work; one of his supervisors had reprimanded 
him because of medication; he used more sick leave than he 
earned, and was using sick leave to attend the personal 
hearing; and he was in pre-law studies.

While the veteran meets the service-connected disability 
criteria for basic entitlement to vocational rehabilitation 
training (a service-connected disability rated 30 percent 
disabling), the Board finds that the weight of the evidence 
shows that the veteran does not have an "employment 
handicap."  Based upon the evidence of record, the Board 
finds it is not demonstrated that the veteran's ability to 
prepare for, obtain, or retain employment consistent with his 
abilities, aptitudes, and interests was impaired as a result 
of his only service-connected disability of chronic 
urticaria.  The law provides that an "employment handicap" 
does not exist when the service-connected disability does not 
materially contribute to the impairment of employability.  38 
C.F.R. § 21.51(f)(2).  

The veteran had a significant post-service back injury in 
2001 and reinjury in 2003 that he contends is job-related, 
and that required workers' compensation, and has resulted in 
times lost from work.  While the medications given for the 
veteran's urticaria may have some effect on his employment 
abilities during specific periods of flare-ups that include 
some drowsiness, the weight of the evidence only shows that 
this may result in some time lost from work, including time 
missed from work or having to leave work early.  Only Dr. 
Younger's statement identifies the service-connected 
urticaria, rather than the non-service-connected back injury 
or disability, and only indicates that the occasional 
sedating antihistamines during exacerbations "may interfere 
with his ability to attend or perform in the workplace."  
Even this opinion shows the veteran "may" experience some 
unquantified time lost from work, but is a generalized 
opinion that does not indicate specific impairing effects of 
the service-connected disability of urticaria on the 
veteran's employability that are identifiable, measurable, or 
observable.  38 C.F.R. § 21.51(c)(3). 

Dr. Calhoun's purported opinion in March 2006 is of no 
probative value because it does not indicate what disability 
is referred to, and does not indicate any knowledge of the 
two post-service and job-related back injuries, so is based 
on an inaccurate factual history.  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, the Court has held that without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

Similarly, the veteran's supervisors' statements are of no 
probative value because they either are unaware of the 
veteran's job-related back injury and reinjury, or do not 
even mention the veteran's urticaria as the disability that 
affected the veteran's employment with the postal service.  
The weight of the evidence does not show that the veteran's 
service-connected urticaria materially contributes to the 
impairment of employability.  

The Board further finds that the weight of the evidence shows 
that the veteran does not have an employment handicap 
because, since 1995, the veteran has maintained continuous, 
stable, and current employment with the US Postal Service.  
This shows that the veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  
38 C.F.R. § 21.51(f)(2).  The controlling regulations provide 
that the veteran's abilities to obtain or retain employment 
are not impaired if he has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2), (3).  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the 
veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


